Name: Commission Regulation (EEC) No 3590/84 of 19 December 1984 correcting Regulation (EEC) No 3470/84 amending Regulation (EEC) No 2672/84 opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/68 Official Journal of the European Communities 20 . 12. 84 COMMISSION REGULATION (EEC) No 3590/84 of 19 December 1984 correcting Regulation (EEC) No 3470/84 amending Regulation (EEC) No 2672/84 opening an invitation to tender for the sale for export of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (*), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of the accession compensatory amount for olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3470/84 (4) amended Regulation (EEC) No 2672/84 (^ by widening the export possibilities where certain countries were concerned ; Whereas Article 1 of that Regulation, by failing to mention Turkey, does not correspond to the proposal referred to the Management Committee for Oils and Fats for its opinion, HAS ADOPTED THIS REGULATION : Article 1 The second indent in Article 1 of Regulation (EEC) No 3470/84 is amended to read as follows : '  the olive-residue oil may be exported in bulk without being rendered edible to the countries of North Africa and of Asia and to Turkey.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 12 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 208, 3 . 8 . 1984, p. 1 . P) OJ No L 1 , 1 . 1 . 1981 , p. 8 . 0 OJ No L 324, 12. 12. 1984, p . 15. (*) OJ No L 253, 21 . 9 . 1984, p. 19 .